Citation Nr: 1427012	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-38 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a personality disorder.

3.  Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran had initial active duty for training (IADT) from June 1978 to July 1979 with the United States Army Reserve and served on active duty from March 1980 to May 1980 with the United States Marine Corps, with additional periods of inactive service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issue on appeal originally adjudicated by the RO as entitlement to service connection for paranoid schizophrenia has been recharacterized to consider any acquired psychiatric disorder.

The Veteran was scheduled for a hearing before the Board in August 2011, but he failed to appear for that proceeding.  He has not requested that his hearing be rescheduled or provided good cause.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2013).

The Board most recently remanded the case for further development in March 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service personnel records establish that his service consisted of a period of IADT from June 1978 to July 1979 and a period of active duty from March 1980 to May 1980, with additional periods of inactive service.

2.  An acquired psychiatric disorder, including paranoid schizophrenia, a depressive disorder, and anxiety, did not manifest during and is not otherwise related to the Veteran's active service.

3.  A personality disorder is not a disease or injury subject to compensation benefits within the meaning of applicable law.
4.  Hypertension did not manifest during and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.384, 3.655 (2013).

2.  Service connection for a personality disorder must be denied by operation of law.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.655, 4.9, 4.127 (2013).

3.  Hypertension was not incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in July 2008, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the July 2008 letter, the RO notified the Veteran of the evidence necessary to substantiate the service connection claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and service personnel records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the agency of original jurisdiction (AOJ) and the Board in connection with the claims.  

In regard to service records, the AOJ made an attempt to obtain any separate mental health jacket for the Veteran's active duty period and informed the Veteran that it would be making such an attempt.  A July 2013 response from the National Personnel Records Center (NPRC) (3101 printout) shows that, following a specific request for all records of "mental health treatment and evaluations (mental health jacket)," the NPRC indicated that there were no service treatment records in the file and that service treatment records were previously sent to the RO.  A February 2014 3101 printout shows that all available service records were sent by the NPRC for upload into the electronic claims file currently before the Board.  A review of the service records in the claims file does not reveal a separate mental health jacket.  On review of the entire record, as discussed in detail below, it appears unlikely that there was a separate mental health jacket for the Veteran's period of active duty service.  Nevertheless, the Board finds that the AOJ did make an attempt to obtain these specific records, in addition to the multiple prior requests for service treatment records and the final request for all available records at the NPRC.  In addition, there was some confusion during the course of the claim as to the nature of the Veteran's service; however, the service records obtained on remand have further clarified this issue and provide the necessary information relevant to these claims, as discussed in greater detail below.

In regard to post-service treatment, the Veteran has reported a history of some hospitalizations in private facilities in his Social Security Administration (SSA) disability benefits materials and to his VA treatment providers; however, he did not submit a completed Authorization and Consent to Release Information to the VA (VA Form 21-4142) for any private records, and the SSA records do not show that any non-VA treatment records were obtained as part of that adjudication.  Thus, an attempt cannot be made to obtain them.  In July 2008 and December 2011 letters, the AOJ specifically requested that the Veteran identify private treatment providers and provide completed authorization forms.  The December 2011 letter specifically requested identification of any provider from 1980 to 2007.  

The Veteran has not otherwise identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran.  He was provided an opportunity to appear for a hearing before the Board at the RO, but he failed to appear for that proceeding without explanation.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In response to the Board's March 2013 remand, the Veteran was scheduled for a VA psychiatric examination in January 2014.  The examination request in the claims file contains his current mailing address from VA treatment records.  The VA treatment records show that the Veteran failed to appear for a VA mental health appointment in October 2013; however, it was noted that his failure to appear was due to transportation issues.  Nevertheless, the Veteran failed to appear for the scheduled VA examination, and he has not provided good cause, despite being informed of his responsibility to appear for any examination and the potential consequences for not doing so, in the March 2013 remand and the March 2014 supplemental statement of the case (SSOC).  Indeed, the March 2014 SSOC provided the complete content of 38 C.F.R. § 3.655, including examples of good cause.  The Veteran has not alleged that he did not receive the examination notice, and he has had an opportunity to respond to the determination that he failed to appear without good cause and did not dispute that determination.  Thus, the Board will adjudicate the claims based on the evidence of record, in accordance with the provisions of 38 C.F.R. § 3.655.

Parenthetically, the Board notes that the March 2014 SSOC indicates that the Veteran was also scheduled for an examination for his hypertension claim.  The remainder of the claims file does not reflect that this was the case, and the Board remand did not instruct that the Veteran be scheduled for this examination.  As discussed in this decision, the Board finds that an examination for this claim is not necessary; however, to the extent that the Veteran was indeed scheduled for this examination, the Board will adjudicate the claim based on the evidence of record for the same reasons related to the Veteran's failure to appear for the VA psychiatric examination.

In addition, the Board notes that the case was remanded in March 2013 so that the AOJ could complete development, including obtaining certain service treatment and personnel records, service verification, and post-service treatment records, as well as to schedule a VA psychiatric examination.  Based on the discussion above, the Board finds that the requirements of the remand were ultimately accomplished, and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Notably, the Veteran was provided multiple opportunities to participate in the adjudication of his claims, including through written communication from the AOJ and opportunities for both a Board hearing and a VA examination; however, he failed to respond on multiple occasions.  The Board finds that, at this point, further efforts to contact the Veteran for additional information in support of his claims would be futile.  Veterans are expected to cooperate in the efforts to adjudicate a claim, and the failure to do so subjects them to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA has further assisted the Veteran throughout the course of this appeal by providing him with an SOC and SSOCs, which informed him of the laws and regulations relevant to the claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

As an initial matter, the record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this case.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease, including hypertension, and psychoses, including schizophrenia, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support these claims.  38 C.F.R. §§ 3.303(b), 3.309, 3.384; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including hypertension and schizophrenia, are presumed to have been incurred in service if they manifested to a compensable degree within a certain time from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is only applicable where the claimant had a minimum of 90 days of active, continuous service.  38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  The record reflects that the Veteran's period of qualifying active service from March 31, 1980, to May 14, 1980 was less than 90 days in duration, and thus, this presumption does not apply in this case.

Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins, 1 Vet. App. at 479 (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

In addition, personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) (same).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for an acquired psychiatric disorder, a personality disorder, or hypertension.
The Veteran has contended that his psychiatric problems and hypertension began during his period of active duty with the Marine Corps.  He has indicated that he became mentally unstable during that time, which necessitated his service discharge.  See, e.g., June 2008 claim (noting personality disorder began in 1980 with dates left blank for other disorders); May 2009 notice of disagreement; September 2009 substantive appeal (VA Form 9) (reporting diagnosed with and treated for schizophrenia while in the Marine Corps and that disorder has affected him since service; reporting that current hypertension and personality disorder developed while he was in the Marine Corps); December 2011 written statement.

Initially, the Board again notes that there was some confusion as to the nature of the Veteran's service during the development of his claims.  In his initial claim, he reported Reserve service from both June 1978 to July 1979 and from June 1978 to May 1984.  In a December 2011 written statement, the Veteran reported that he was not in the Reserves, but instead had active duty service in the Marine Corps when he was released.  In an October 2012 written statement, he reported that he had two discharges, one from the Army Reserve and one from the Marine Corps.

The Veteran's service personnel records show that he enlisted with the United States Army Reserve in May 1978.  He was ordered to initial active duty for training (IADT) from June 1978 to July 1979 under the provisions of 10 U.S.C. § 672(D) (now 10 U.S.C.A. §12301(d)).  The DD Form 214 issued after his IADT service shows that the period prior to that training was classified as inactive service.  The Veteran continued to serve with the Army Reserve until he was relieved from his unit due to enlistment with the United States Marine Corps Reserve in March 1980.  At that time, he was ordered to inactive duty for a short period until his discharge due to enlistment with the United States Marine Corps on March 31, 1980.  His second DD Form 214 shows that he was discharged from this active duty service on May 14, 1980.

In summary, as relevant to these claims, the service personnel records establish that the Veteran's service consisted of a period of IADT from June 1978 to July 1979 and a period of active duty from March 1980 to May 1980, with additional periods of inactive service.  This finding is consistent with the Veteran's subsequent reports of service noted above.  The Board now turns to the merits of the claims on appeal.

The service treatment records show that the Veteran underwent a May 1978 medical examination for enlistment in the Army Reserve.  At that time, the Veteran denied a history of relevant symptoms.  On examination, all relevant body systems were found to be normal, and his blood pressure was recorded as 100/60.  During his June 1979 separation examination for his period of IADT, the Veteran continued to deny a history of relevant symptoms.  On examination, all relevant body systems were found to be normal, and his blood pressure was recorded as 120/60.  The remainder of the Army Reserve records show no complaints, treatment, or diagnosis of hypertension, psychiatric issues, or related problems.

The Veteran underwent a March 1980 medical examination for enlistment in the Marine Corps.  At that time, the Veteran continued to deny a history of relevant symptoms, including high blood pressure, depression or excessive worry, nervous trouble of any sort, and treatment for a mental condition.  On examination, all relevant body systems were found to be normal, and his blood pressure was recorded as 104/64.  The remainder of the records for this period of service show no complaints, treatment, or diagnosis of hypertension.  An April 1980 dental treatment record shows that the Veteran denied a history of high blood pressure and recent illness.  A later April 1980 service treatment record shows that the Veteran's blood pressure was recorded as 98/66.

A May 1, 1980, service treatment record indicates that the Veteran reported that he wanted to get out of the service due to his Baptist religious beliefs.  He was described as very impulsive, over reactive, and with poor judgment.  The impression was immature personality traits.  A May 9, 1980, service treatment record shows that the Veteran had been examined during the past 90 days and was considered physically qualified for separation; this record also shows that he had tinea pedis while on active duty.  The Board notes that the continuation of this notation is somewhat unclear, but on further review, appears to be in relation to the findings for the foot disorder, as opposed to an indication of a neuropsychiatric evaluation.

Service personnel records in May 1980 also show that the Veteran was counseled on his unsatisfactory performance in recruit training and was advised that failure to make an effort to overcome his deficiencies could result in discharge.  The DD Form 214 shows that he was discharged later that month for "Unsuitability - Personality Disorders."

The post-service medical evidence shows a history of treatment for hypertension and psychiatric problems after establishing VA care in 2007, with multiple psychiatric diagnoses.  See, e.g., May 2011 VA treatment record (diagnosis of hypertension).  The Board notes that, while these records show current treatment, they do not provide or otherwise suggest a link to the Veteran's service.

In January 2008, the Veteran had several VA appointments to assess his treatment needs.  These records show provisional diagnoses prior to his referral to the mental health section, including depression/posttraumatic stress disorder/alcohol use and alcohol-related disorder NOS (not otherwise specified), as well as the Veteran's report that he was given a personality disorder diagnosis at military discharge.

The Veteran underwent a VA psychiatric evaluation in February 2008.  At that time, he reported having lifelong psychiatric problems and stated that he was discharged after one year of service due to mental problems.  Following examination, the assessment was schizophrenia, paranoid type, and chronic depressive disorder, NOS - seemingly reactive to inability to work.  It was also noted that antisocial personality disorder could not be ruled out.  Thereafter, he continued to receive mental health treatment consistent with these diagnoses.  See, e.g., April 2008, June 2008, January 2009 (noting diagnosis of antisocial personality disorder versus past antisocial behavior), February 2010, and May 2012 VA treatment records.  VA treatment records also show a history of anxiety.  See, e.g., May 2013 VA treatment record.

The record also shows that the Veteran was awarded SSA disability benefits.  In his February 2010 SSA function report, the Veteran reported that he currently had "high blood" whenever he did strenuous activity.  During a May 2010 SSA mental status examination and clinical interview, the Veteran reported that he received a medical discharge for "personality disorder" and that he was "getting agitated - [He] couldn't handle it," causing him to fight with his supervisor.  The Veteran reported that he was diagnosed with paranoid schizophrenia by a VA psychiatrist.  The examiner noted that the Veteran had little insight into the diagnosis and initially denied any problems prior to that time; however, she noted that a history of psychiatric problems appeared evident as early as 1980 when the Veteran was given a medical discharge from the military for "personality disorder."   Following examination, the diagnoses were schizophrenia, paranoid type, alcohol and cocaine abuse in sustained full remission; an Axis II diagnosis was deferred.  The SSA records also noted the Veteran's antisocial personality disorder.  The Veteran was awarded SSA disability benefits for paranoid schizophrenia and other psychotic disorder, with a secondary diagnosis of essential hypertension.

In May 2013, the Veteran was admitted to the VA hospital for his schizophrenia and reports of suicidal thoughts.  During the psychiatry intake evaluation, he reported that he had been feeling depressed for the last five to six months and had become more depressed since his mother died.  It was noted that he had been abusing alcohol and cocaine for many years.  The assessment was schizophrenia, paranoid type, major depressive disorder, severe, recurrent, with psychotic features, and antisocial personality disorder, per chart.  He was discharged approximately two weeks later with these continuing diagnoses.

The record certainly shows that the Veteran has current acquired psychiatric disorders.  Nevertheless, in regard to the Veteran's claim of schizophrenia beginning in service, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  While there is evidence that the Veteran was assessed as having immature personality traits during service, this isolated finding, without more, is insufficient to establish chronicity of an established, identified disorder at that time.  In addition, the chronic presumption for service connection does not apply in this case.

The Board also acknowledges the Veteran's allegation that his psychiatric problems began during his period of active duty and developed continuously thereafter.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran's statements do not establish a continuity of symptoms since service, as they are inconsistent throughout the record.  For example, he reported to the February 2008 VA treatment provider that he experienced lifelong psychiatric problems, but denied a history of problems with schizophrenia prior to the diagnosis by his VA treatment provider during his May 2010 SSA examination.  The February 2008 report is also inconsistent with the Veteran's reports of medical history submitted during his military service in which he denied a history of relevant symptoms. The Board also notes that the provisions of continuity of symptomatology are not applicable to the remaining non-chronic disorders.

In regard to a personality disorder, the Board notes that the VA treatment records indicate that a current personality disorder has been identified (i.e., antisocial personality disorder could not be ruled out; antisocial personality disorder versus past antisocial behavior).  Nevertheless, the record simply does not show that a current personality disorder was subjected to a superimposed disease or injury during the Veteran's active service period.  The Board acknowledges the examiner's notation on the May 2010 SSA examination that the Veteran's history of psychiatric problems appeared evident as early as 1980 when he was given a medical discharge for a personality disorder.  The examiner appears to have based her determination on the Veteran's self-reported history.  Nevertheless, this notation, even when viewed in light of the entire record, does not establish that there was superimposed disease or injury on a personality disorder, and in the absence of such, service connection for a personality disorder is precluded by law.

In addition, the Board has considered the Veteran's contention that his psychiatric disorders are related to service.  However, the questions of whether any symptomatology documented in service is related to a current mental health diagnosis and whether the Veteran has a current personality disorder that was subjected to a superimposed disease or injury during service are a complex medical matters as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Notably, the Veteran failed to appear for the VA psychiatric examination that may have provided relevant information for these claims, and he did not submit a completed authorization to allow VA to attempt to obtain private treatment records.

In regard to the hypertension claim, the record shows that the Veteran had a current hypertension diagnosis many years after service.  As to the Veteran's statement that his hypertension began in service and continued thereafter, this allegation is inconsistent with the contemporaneous record.  The record reflects that such a diagnosis was not shown in service.  In fact, the service treatment records show normal blood pressure readings throughout the Veteran's service, including a few weeks prior to his active duty discharge, taken by trained medical professionals.  In addition, he denied a history of high blood pressure on multiple reports of medical history during service.  In the June 2008 claim, he left the section requesting the date for the reported onset of hypertension blank, and his recent SSA disability application only addressed his currently reported symptoms.  The Board finds that the blood pressure readings in the contemporaneous service treatment records more probative evidence as to whether hypertension began in service than the Veteran's general present-day assertions in this regard (which do not appear entirely consistent).  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  Thus, the most probative evidence weighs against a finding of continuity of symptomatology in this case.  In addition, the chronic presumption for service connection does not apply in this case.

The Board notes that the Veteran was not provided, nor did the Board instruct the AOJ to provide, an examination for the hypertension claim.  VA's duty to assist requires that a VA medical examination be provided or medical opinion obtained when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, supra.  Here, the medical evidence of record does not suggest a nexus between the Veteran's current symptoms and service.  In fact, a May 2013 VA treatment record shows that the Veteran's hypertension was controlled that morning, but that his history of cocaine abuse may have been playing a role in his past high levels; the record otherwise reflects that the Veteran reported cocaine use beginning in his 20s (which would be after service), with current use.  See, e.g., May 2010 SSA examination; May 2013 VA treatment records.  The record also shows that the Veteran's blood pressure readings were entirely normal throughout his service (see 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1)), and the Board has determined that the weight of the evidence is against a finding of continuity of symptomatology.  In light of these considerations, at this point, the Board finds that VA is not required to provide a VA examination in relation to this claim.

Finally, the Board notes that the Veteran specifically contended that his claimed disorders started during his period of active duty service; he has not alleged that these disorders are related to his IADT service or remaining inactive service, as detailed above.  The record does not otherwise suggest that these disorders are related to this prior service, such that additional development would be warranted prior to final adjudication of the claims.  Moreover, service connection for a period of INACDUTRA may be granted for disability resulting only from injuries, not diseases, incurred in or aggravated during such periods.  The record does not reflect, nor does the Veteran contend, that he had an injury related to these disorders prior to his active duty service.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a personality disorder is denied.

Entitlement to service connection for hypertension is denied.




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


